J-S01032-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

TIM E. HOLZ                             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                    Appellant           :
            v.                          :
                                        :
D. LANGTON, SUSAN HEATH                 :
                                        :
                    Appellee            :        No. 1478 MDA 2017


                  Appeal from the Order Entered July 12, 2017
                 In the Court of Common Pleas of Union County
                         Civil Division at No(s): 17-424


TIM E. HOLZ                             :   IN THE SUPERIOR COURT OF
                                        :        PENNSYLVANIA
                    Appellant           :
            v.                          :
                                        :
THE AMERICAN CORRECTIONAL               :
ASSOCIATION                             :
                                        :
                    Appellee            :        No. 1479 MDA 2017

                  Appeal from the Order Entered July 12, 2017
                 In the Court of Common Pleas of Union County
                         Civil Division at No(s): 17-425


BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY GANTMAN, P.J.:                   FILED FEBRUARY 22, 2018

      Appellant, Tim E. Holz, appeals pro se from the orders entered in the

Union County Court of Common Pleas, which denied his petitions to proceed

in forma pauperis (“IFP”) and dismissed his complaints as frivolous for lack

of subject matter jurisdiction and standing.   For the following reasons, we

affirm.
J-S01032-18


      The trial court provided some of the relevant facts and procedural

history of this appeal as follows.

         [Appellant] in these matters, Tim E. Holz, is a federal
         inmate who was incarcerated in the Allenwood Federal
         Correction Center, located in White Deer Township, Union
         County, Pennsylvania.      Based on correspondence from
         [Appellant], the [c]ourt believes [Appellant] has been
         transferred to a federal correctional institution in Texas.
         [Appellant] is attempting to file two (2) civil actions in this
         [c]ourt. He has filed Petitions for [IFP] Status, which the
         [c]ourt has denied. [Appellant] has appealed the [c]ourt’s
         denial of [Appellant’s] [IFP status] to permit him to file the
         Complaints without costs.

         The sole issue on appeal is whether              the   [c]ourt
         appropriately denied him [IFP status].

         It would appear that [Appellant] qualifies for [IFP] status
         as he is incarcerated in a federal correctional institute.
         However, other circumstances of this case warrant the
         denial of that status.

         [Appellant] has filed or has attempted to file thirty-seven
         (37) civil actions in this [c]ourt since 2012.

         Every single case has been dismissed either summarily by
         the [c]ourt or after preliminary objections were filed. Nine
         (9) of these cases were appealed to the Superior Court and
         the appeal was either quashed or dismissed. Every single
         case filed by [Appellant] was frivolous, alleged utterly
         ridiculous allegations and demanded millions or billions of
         dollars in damages. In one (1) case, [Appellant] alleged
         that Judge Michael T. Hudock, President Judge of the 17 th
         Judicial District, “jumped out of a perfectly flying airplane
         and took the Commonwealth of Pennsylvania with him
         without a parachute in 50,000 feet commercial airliner
         airspace”. He then went on to allege that Judge Hudock
         conspired to murder him.

         This is an illustration of the pleadings that have been filed
         by [Appellant] in the past.


                                      -2-
J-S01032-18


         In the present cases, CV-17-424, [Appellant] alleges in his
         complaint that a correctional officer or another federal
         employee did not mail legal mail of his and he further
         complains about FBI informants in the prison system. He
         seeks $100,000.00 in punitive damages.

         In CV-17-425, he complains that three (3) correctional
         officers suffocated him and he was dead for 9 minutes and
         50 seconds before being resuscitated by a lieutenant. He
         further complains about prison accreditation by the
         American Correctional Association.

(Trial Court Opinion, filed September 25, 2017, at 1-3) (footnotes omitted).

      Preliminarily, we observe:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. Pa.R.A.P. 2101. This Court may
         quash or dismiss an appeal if the appellant fails to conform
         to the requirements set forth in Pennsylvania Rules of
         Appellate Procedure. Id. Although this Court is willing to
         liberally construe materials filed by a pro se litigant, pro se
         status confers no special benefit upon the appellant. To
         the contrary, any person choosing to represent himself in a
         legal proceeding must, to a reasonable extent, assume
         that his lack of expertise and legal training will be his
         undoing.

Wilkins v. Marsico, 903 A.2d 1281, 1284-85 (Pa.Super. 2006), appeal

denied, 591 Pa. 704, 918 A.2d 747 (2007) (some internal citations omitted).

The Pennsylvania Rules of Appellate Procedure provide guidelines regarding

the required content of an appellate brief as follows:

         Rule 2111. Brief of the Appellant

         (a) General Rule.—The brief of the appellant, except as
         otherwise prescribed by these rules, shall consist of the
         following matters, separately and distinctly entitled and in
         the following order:


                                      -3-
J-S01032-18


           (1)   Statement of jurisdiction.

           (2)   Order or other determination in question.

           (3) Statement of both the scope of review and the
           standard of review.

           (4)   Statement of the questions involved.

           (5)   Statement of the case.

           (6)   Summary of argument.

           (7) Statement of the reasons to allow an appeal to
           challenge the discretionary aspects of a sentence, if
           applicable.

           (8)   Argument for appellant.

           (9) A short conclusion stating the precise relief
           sought.

           (10) The opinions and pleadings          specified   in
           Subdivisions (b) and (c) of this rule.

           (11) In the Superior Court, a copy of the statement
           of errors complained of on appeal, filed with the trial
           court pursuant to Rule 1925(b), or an averment that
           no order requiring a statement of errors complained
           of on appeal pursuant to Pa.R.A.P. 1925(b) was
           entered.

Pa.R.A.P. 2111(a). Additionally, Rule 2119(a) provides:

        Rule 2119. Argument

        (a) General rule. The argument shall be divided into as
        many parts as there are questions to be argued; and shall
        have at the head of each part—in distinctive type or in
        type distinctively displayed—the particular point treated
        therein, followed by such discussion and citation of
        authorities as are deemed pertinent.

Pa.R.A.P. 2119(a). Importantly:

                                    -4-
J-S01032-18



         The argument portion of an appellate brief must include a
         pertinent discussion of the particular point raised along
         with discussion and citation of pertinent authorities. This
         Court will not consider the merits of an argument, which
         fails to cite relevant case or statutory authority. Failure to
         cite relevant legal authority constitutes waiver of the claim
         on appeal.

In re Estate of Whitley, 50 A.3d 203, 209 (Pa.Super. 2012), appeal

denied, 620 Pa. 724, 69 A.3d 603 (2013) (internal citations and quotation

marks omitted).

      As an equally important matter, Rule 240(j)(1) of the Pennsylvania

Rules of Civil Procedure provides:

         Rule 240. In Forma Pauperis

                                  *    *    *

         (j)(1) If, simultaneous with the commencement of an
         action or proceeding or the taking of an appeal, a party
         has filed a petition for leave to proceed in forma pauperis,
         the court prior to acting upon the petition may dismiss the
         action, proceeding or appeal if the allegation of poverty is
         untrue or if it is satisfied that the action, proceeding
         or appeal is frivolous.

            Note: A frivolous action or proceeding has been
            defined as one that “lacks an arguable basis either in
            law or in fact.” Neitzke v. Williams, 490 U.S. 319,
            109 S. Ct. 1827, 104 L. Ed. 2d 338 (1989).

Pa.R.C.P. 240(j)(1) (emphasis added) and Note.         “Appellate review of a

decision dismissing an action pursuant to Pa.R.C.P. 240(j) is limited

to…whether an appellant’s constitutional rights have been violated and

whether the trial court abused its discretion or committed an error of law.”


                                      -5-
J-S01032-18


Bell v. Mayview State Hosp., 853 A.2d 1058, 1060 (Pa.Super. 2004).

      The Federal Tort Claims Act confers exclusive jurisdiction in the federal

courts for all claims brought under the Act.      28 U.S.C.A. § 1346(b)(1).

Additionally,

         A party seeking judicial resolution of a controversy in this
         Commonwealth          must,      as      a     prerequisite,
         establish...standing to maintain the action. Kuropatwa v.
         State Farm Ins. Co., 554 Pa. 456, 460, 721 A.2d 1067,
         1069 (1998). See also Pittsburgh Palisades Park, LLC
         v. Commonwealth, 585 Pa. 196, 888 A.2d 655 (2005)
         (stating standing to sue is threshold requirement to judicial
         resolution of dispute).

            The issue of standing is generally distinguishable
            from the issue of subject matter jurisdiction.
            Hertzberg v. Zoning [Bd. of Adjustment of City]
            of Pittsburgh, 554 Pa. 249, 255 n. 6, 721 A.2d 43,
            46 n. 6 (1998)…. …

         In re Duran, 769 A.2d 497, 501 n. 2 (Pa.Super.2001)
         (some internal citations omitted). The general principle
         behind the necessity for standing to sue is to protect
         against improper plaintiffs.

Step Plan Services, Inc. v. Koresko, 12 A.3d 401, 417-18 (Pa.Super.

2010) (some internal citations and quotation marks omitted). Pennsylvania

law on common law standing provides that a person can invoke the

jurisdiction of a court to enforce private rights or maintain an action for the

enforcement of such rights, only if that person has in an individual or

representative capacity some real interest in the legal right that is the

subject matter of the controversy. In Interest of G.C., 673 A.2d 932, 935

(Pa.Super. 1996). See generally In re T.J., 559 Pa. 118, 124, 739 A.2d


                                     -6-
J-S01032-18


478, 481 (1999) (stating: “In determining whether a party has standing, a

court is concerned only with the question of who is entitled to make a legal

challenge and not the merits of that challenge”; “the purpose of the

‘standing’ requirement is to insure that a legal challenge is by a proper

party”).   There is no private cause of action against the American

Correctional Association based on accreditation; a cognizable claim, if any,

against the American Correctional Association must implicate individual

constitutional rights.   See generally Bell v. Wolfish, 441 U.S. 520, 543

n.27, 99 S. Ct. 1861, 1876 n.27, 60 L. Ed. 2d 447, ___ n.27 (1979) (stating:

“And while the recommendations of [correctional associations] may be

instructive in certain cases, they do not establish the constitutional minima;

rather, they establish goals recommended by the organization in question”;

violation of accreditation standards is not per se violation of constitutional

rights).

      Instantly, Appellant presents no cogent argument and completely

violates the structural requirements of the appellate rules.     Therefore, he

has arguably waived any claims for review.        Moreover, after a thorough

review of the record, the briefs of the parties, the applicable law, and the

reasoned opinion of the Honorable Michael H. Sholley, we conclude Appellant

merits no relief on appeal.   The trial court opinion correctly discusses and

properly disposes of any issues. (See Trial Court Opinion at 3-4) (finding:

Appellant is federal inmate formerly incarcerated in federal facility in PA; his


                                     -7-
J-S01032-18


sole issue on appeal is whether court appropriately denied Appellant IFP

status; although Appellant’s incarceration in federal prison qualifies him for

IFP status, other circumstances warrant denial of IFP status; in present

cases, Appellant alleges frivolous claims against corrections officers and

federal employees; Federal Tort Claims Act preempts subject matter

jurisdiction over specific claims Appellant has against federal employees

while he is in federal prison; further, Appellant lacks standing to raise his

claim against American Correctional Association; both complaints are facially

frivolous and indicate court lacks subject matter jurisdiction or Appellant

lacks standing to bring his particular claims). Accordingly, we affirm.

      Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 2/22/2018




                                     -8-
                                                                              Circulated 02/08/2018 04:29 PM




                                                                                FILED
                                                                       UN!ON COUNTY Pt1
                                                                      2011 SEP 25 PH 3: 58

                                                                         PROTHONOTARY
                                                                        CLERK OF COURTS



TIME. HOLZ,                                        IN THE COURT OF COMMON PLEAS
                             Plaintiff               OF THE 17rH JUDICIAL DISTRICT
                                                           OF PENNSYLVANIA
                    vs.                                 UNION COUNTY BRANCH
                                                          CIVIL ACTION - LAW
D. LANGTON, SUSAN HEATH,
                             Defendants                        "NO. 17-424,


TIME. HOLZ,                                        IN THE COURT OF COMMON PLEAS
                             Plaintiff               OF THE 17rH JUDICIAL DISTRICT
                                                           OF PENNSYLVANIA
                     vs.                                UNION COUNTY BRANCH
                                                          CIVIL ACTION - LAW
THE AMERICAN CORRECTIONAL
ASSOCIATION,
                   Defendant                                    NO. 17-425

                                          ORDER
                                 .:»:
      AND NOW, this        2.5    day of September, 2017, it is hereby ORDERED that the

Clerk of Courts transmit the record to the Superior Court.

                                            BY THE COURT:




cc:




                                                                  Coded        q.,
                                                                             Z(J ·/7
                                                                  Alisha A Smith q, / D
                                                                                 Ff LED
                                                                        1
                                                                            YJiON COUNTY Pt
                                                                      2017 SEP 25 PH 3: 58

                                                                             PROTHONOTARY
                                                                            :.LERK OF COURTS




TIME. HOLZ,                                         IN THE COURT OF COMMON PLEAS
                            Plaintiff                 OF THE 17rH JUDICIAL DISTRICT
                                                            OF PENNSYLVANIA
                    vs.                                  UNION COUNTY BRANCH
                                                           CIVIL ACTION - LAW
D. LANGTON, SUSAN HEATH,
                     Defendants                                    NO. 17-424




TIME. HOLZ,                                         IN THE COURT OF COMMON PLEAS
                            Plaintiff                 OF THE 17rH JUDICIAL DISTRICT
                                                            OF PENNSYLVANIA
                      vs.                                UNION COUNTY BRANCH
                                                           CIVIL ACTION - LAW
THE AMERICAN CORRECTIONAL
ASSOCIATION,
                   Defendant                                       NO. 17-425

                                          OPINION

SHOLLEY, J. - September 25. 2017

       The plaintiff in these matters, Tim E. Holz, is a federal inmate who was

incarcerated in the Allenwood Federal Correction Center, located in White Deer

Township, Union County, Pennsylvania. Based on correspondence from the plaintiff,

the Court believes the plaintiff has been transferred to a federal correctional Institution

 in Texas.

       The plaintiff is attempting to file two (2) civil actions in this Court. He has filed

 Petitions for In Forma Pauperis Status which the Court has denied. The Plaintiff has

                                                1
appealed the Court's denial of the plaintiff's in forma pauperis standing to permit him to

file the Complaints without costs.

         The sole issue on appeal is whether the Court appropriately denied him in forma

pauperis standing.

          It would appear that the plaintiff qualifies for in forma pauperis status as he is

incarcerated in a federal correctional institute. However, other circumstances of this

case warrant the denial of that status.

         The plaintiff has filed or has attempted to file thirty-seven (37) civil actions in this

Court since 2012.

         Every single case has been dismissed either summarily by the Court or after

preliminary objections were filed.1 Nine (9) of these cases were appealed to the

Superior Court and the appeal was either quashed or dismissed.2 Every single case

filed by the plaintiff was frivolous, alleged utterly ridiculous allegations and demanded

millions or billions of dollars in damages. In one (1) case              3,   the plaintiff alleged that

Judge Michael T. Hudock, President Judge of the 17th Judicial District, "jumped out of a

perfectly flying airplane and took the Commonwealth of Pennsylvania with him without a

parachute in 50,000 feet commercial airliner airspace". He then went on to allege that

Judge Hudock conspired to murder him.

         This is an illustration of the pleadings that have been filed by the Plaintiff in the

past.

112-727, 12-740, 12-801, 12-857, 12-889, 13-001, 13-014, 13-023, 15-538, 15-607, 15-660, 16-140, 16-141, 16-
144, 16-298, 16-300, 16-310, 16-311, 16-312, 17-216, 17-283, 17-284, 17-285, 17-286, 17-303, 17-304, 17-305, 17-
306, 17-424, 17-425, 17-426, 17-459, 17-460, 17-461, 17-462, 17-463, and 17-495.

11958 MDA 2012, 99 MDA 2013, 163 MDA 2012, 249 MDA 2013, 663 MDA2013, 668 MDA 2013, 673 MDA
2013, 2000 MDA 2015, 2225 MDA 2015.
3
    CV-13-014
                                                       2
       In the present cases, CV-17-424, the plaintiff alleges in his complaint that a

correctional officer or another federal employee did not mail legal mail of his and he

further complains about FBI informants in the prison system. He seeks $100,000.00 in

compensatory damages and $100,000.00 in punitive damages.

       In CV-17-425, he complains that three (3) correctional officers suffocated him

and he was dead for 9 minutes and 50 seconds before being resuscitated by a

lieutenant. He further complains about prison accreditation by the American

Correctional Association.

       Upon receiving the file the Court reviewed the Petition for In Forma Pauperis

status and the content of the Complaint. Initially, as the plaintiff asserts claims against

federal employees, the Federal Tort Claims Act would preclude this Court from having

jurisdiction over any claims the plaintiff may have over federal employees while he is in

a federal correctional institution.

       Further, the plaintiff would not have standing to pursue a claim against the

American Correctional Association in their determination of whether to certify a federal

institution or not.

       The Complaints on their face are entirely frivolous or clearly indicate this Court

has no jurisdiction over the subject matter. Given the multiple frivolous filings of the

plaintiff, the fact that a review of the pleadings the plaintiff seeks to file do not indicate




                                                3
any claims which the plaintiff could pursue in this Court, the denial of the in forma

pauperis status was appropriate.

                                           BY THE COURT:




cc:   ,Pfaintiff, Inmate #15079-064, c/o
               P.O. Box 26030, Beau o
      �    uty   Court Administrate
      .)-Oministrative Assistant




                                             4